Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  154334                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  MICHIGAN COMPREHENSIVE CANNABIS                                                                            Joan L. Larsen,
  LAW REFORM COMMITTEE, a/k/a                                                                                          Justices
  MILEGALIZE,
           Plaintiff,
  v                                                                  SC: 154334
  SECRETARY OF STATE, BUREAU OF
  ELECTIONS, and BOARD OF STATE
  CANVASSERS,
           Defendants.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2016
           p0906
                                                                                Clerk